DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg. 5, filed 03/31/2022, with respect to the objection to the drawings have been fully considered and are persuasive. The objection to the drawings has been withdrawn. 
Applicant’s arguments, see pg. 6, filed 03/31/2022, with respect to the rejections of claims 17-20, 23, 27-30 and 33 have been fully considered and are persuasive. The rejections of claims 17-20, 23, 27-30 and 33 have been withdrawn. 
Applicant’s arguments, see pg. 6, filed 03/31/2022, with respect to the rejections of claims 21, 24-25 and 31 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 21, 24-25, and 31 have been withdrawn. 
EXAMINER'S AMENDMENT
An extension of time under 37 CFR 1.136(a) is required in order to make an examiner’s amendment that places this application in condition for allowance. During a conversation conducted on 04/06/2022, the Attorney of Record, Adam Schoen, requested an extension of time for 1 MONTH(S) and authorized the Director to charge Deposit Account No. 500369 the required fee of $100 for this extension and authorized the following examiner’s amendment. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS: the claims have been amended as follows:
	Claims 18-20 are cancelled.
In claim 24, line 1, deleted “20” and inserted -- 17 -- after “The method of claim”.
In claim 27, line 1 deleted “20” and inserted -- 17 -- after “The method of claim”.

Allowable Subject Matter
Claims 17, 21-24, 27-28, 31, and 33 are allowed.
See reasons for allowance in the Final Rejection mailed on 01/03/2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771